Citation Nr: 1008859	
Decision Date: 03/09/10    Archive Date: 03/17/10

DOCKET NO.  08-11 261	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to service connection for a left shoulder 
injury.

2.  Entitlement to service connection for bilateral hearing 
loss.

3.  Entitlement to service connection for bilateral tinnitus.

4.  Entitlement to service connection for a right ear drum 
injury.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M. Moore, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1959 to 
February 1962.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma, denying service connection for a left 
shoulder injury, bilateral hearing loss, bilateral tinnitus, 
and a right ear drum injury.  In October 2007, the Veteran 
submitted a notice of disagreement and subsequently perfected 
his appeal in April 2008.

In January 2010, the Veteran presented sworn testimony during 
a video conference hearing in Muskogee, Oklahoma, which was 
chaired by the undersigned Veterans Law Judge.  A transcript 
of the hearing has been associated with the Veteran's claims 
file.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran 
if further action on his part is required.


REMAND

After a thorough review of the Veteran's claims file, the 
Board has determined that additional evidentiary development 
is necessary prior to the adjudication of the Veteran's 
claims of entitlement to service connection for a left 
shoulder injury, bilateral hearing loss, bilateral tinnitus, 
and a right ear drum injury.

In November 2006, the Veteran submitted an incomplete release 
of information (VA Form 21-4142) for Dr. Manschreck for 
treatment records relating to his left shoulder, hearing 
loss, tinnitus, and right ear drum.  Although the Veteran 
provided a telephone number for Dr. Manschreck, there was no 
address provided.  There is no evidence in the claims file to 
indicate that the RO solicited further contact information 
for Dr. Manschreck from the Veteran.  Additionally, no 
treatment records from Dr. Manschreck have been associated 
with the claims file.  VA has an obligation under the 
Veterans Claims Assistance Act of 2000 to make a reasonable 
effort to obtain identified private treatment records.  See 
38 C.F.R. § 3.159(c)(1) (2009).  As such, the claims must be 
remanded to attempt to obtain the specified treatment 
records.

Additionally, with regard to the Veteran's claim of 
entitlement to service connection for a left shoulder injury, 
the Board finds that the Veteran should be afforded a VA 
examination.

A review of his service treatment records reflects that the 
Veteran was treated for and received physical therapy related 
to a left shoulder muscle strain in December 1960.  
Additionally, a letter from a private physician, Dr. J. F., 
indicates that the Veteran had been treated for neck and 
shoulder pain beginning in May 1959, prior to his entrance to 
service.  However, Dr. J. F. did not find any current 
pathology and deemed the Veteran fit for military service.

With respect to a current left shoulder injury, VA treatment 
records show treatment for the left shoulder and a diagnosis 
of chronic left shoulder tendon disorder.  Despite this 
evidence of in-service treatment and a current disability, no 
VA examination has been provided to determine a possible 
nexus between the Veteran's active duty service and his 
current left shoulder injury.

The duty to assist includes providing a medical examination 
or obtaining a medical opinion when such is necessary to make 
a decision on the claim, as defined by law.  As noted above, 
the case of McLendon v. Nicholson, 20 Vet. App. 79 (2006), 
held that an examination is required when there is: 
(1) evidence of a current disability, (2) evidence 
establishing an "in-service event, injury or disease," or a 
disease manifested in accordance with presumptive service 
connection regulations occurred which would support 
incurrence or aggravation, (3) an indication that the current 
disability may be related to the in-service event, and 
(4) insufficient evidence to decide the case.

In light of the evidence showing in-service left shoulder 
treatment, post-service medical evidence of a left shoulder 
disability, and the Veteran's report that his current 
disability is related to his active duty service, the Board 
finds that an examination and medical nexus opinion are 
necessary in order to properly resolve the claim.  See 
38 U.S.C.A. § 5103A(d) (West 2002 & Supp. 2009); see also 
McLendon, supra.

Additionally, as these issues are being remanded, the Board 
will take the opportunity to obtain any VA treatment records 
not yet associated with the claims file.

Accordingly, the case is REMANDED for the following actions:

1.  Copies of VA treatment records from 
the Muskogee VA Medical Center, covering 
the period from April 9, 2009, to the 
present, and relating to the left 
shoulder, hearing loss, tinnitus, or right 
ear drum, should be obtained and added to 
the claims folder.

2.  The RO/AMC should attempt to obtain 
copies of any treatment records for the 
Veteran's claimed disabilities from Dr. 
Manschreck.  Obtain a release from the 
Veteran as necessary.

3.  Following completion of the above, the 
Veteran must be scheduled for a VA 
examination to determine the nature and 
etiology of his left shoulder injury.  The 
examiner must review pertinent documents 
in the Veteran's claims file in 
conjunction with the examination.  This 
must be noted in the examination report.

The examiner must state whether it is at 
least as likely as not that the Veteran's 
current left shoulder injury was caused or 
aggravated (permanently increased in 
severity beyond the natural progress of 
the disorder) by a disease or injury in 
service.  In rendering this opinion, the 
examiner should specifically comment on 
the December 1960 treatment for a left 
shoulder muscle strain and the treatment 
in May 1959 for neck and shoulder pain, as 
recorded in a private doctor's statement, 
which is included in the service treatment 
records.

It would be helpful if the examiner would 
use the following language, as may be 
appropriate: "more likely than not" 
(meaning likelihood greater than 50%), 
"at least as likely as not" (meaning 
likelihood of at least 50%), or "less 
likely than not" or "unlikely" (meaning 
that there is a less than 50% likelihood).

The term "at least as likely as not" 
does not mean "within the realm of 
medical possibility."  Rather, it means 
that the weight of medical evidence both 
for and against a conclusion is so evenly 
divided that it is as medically sound to 
find in favor of that conclusion as it is 
to find against it.  The examiner should 
provide a complete rationale for any 
opinion provided.

4.  After completing the above actions and 
any other development as may be indicated 
by any response received as a consequence 
of the actions taken in the paragraphs 
above, the claims of entitlement to 
service connection for a left shoulder 
injury, bilateral hearing loss, bilateral 
tinnitus, and a right ear drum injury 
should be readjudicated.  If any of the 
claims remains denied, a supplemental 
statement of the case should be provided 
to the Veteran and his representative.  
After they have had an adequate 
opportunity to respond, this case should 
be returned to the Board for further 
appellate review.

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the Veteran until further notice.  
However, the Board takes this opportunity to advise the 
Veteran that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his 
claims.  His cooperation in VA's efforts to develop his 
claims, including reporting for any scheduled VA examination, 
is both critical and appreciated.  The Veteran is also 
advised that failure to report for any scheduled examination 
may result in the denial of a claim.  See 38 C.F.R. § 3.655 
(2009).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 
38 U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2009).


_________________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  See 
38 C.F.R. § 20.1100(b) (2009).

